MEMORANDUM **
Jim Dean Armstrong appeals his 24-month sentence imposed following a guilty plea conviction for possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g). We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Armstrong contends that the district court erred by applying a 2-level obstruction of justice adjustment, pursuant to U.S.S.G. § 3C1.1, based on his unauthorized failure to return to the community corrections center where he was ordered to reside as a condition of his pretrial release. The district court did not err in imposing an obstruction adjustment in this case. See United States v. Draper, 996 F.2d 982, 986 (9th Cir.1993) (“[ajbsconding from pretrial release merits an upward adjustment pursuant to the Guidelines section 3C1.1”); U.S.S.G. § 3C1.1 cmt. n. 4e (stating that “escaping or attempting to escape from custody before trial or sentencing” is an example of the type of conduct to which this adjustment applies).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.